Name: Council Decision (CFSP) 2016/2356 of 19 December 2016 in support of SEESAC disarmament and arms control activities in South-East Europe in the framework of the EU Strategy to combat illicit accumulation and trafficking of SALW and their ammunition
 Type: Decision
 Subject Matter: international security;  trade policy;  defence;  economic geography
 Date Published: 2016-12-21

 21.12.2016 EN Official Journal of the European Union L 348/60 COUNCIL DECISION (CFSP) 2016/2356 of 19 December 2016 in support of SEESAC disarmament and arms control activities in South-East Europe in the framework of the EU Strategy to combat illicit accumulation and trafficking of SALW and their ammunition THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 and 16 December 2005, the European Council adopted the EU Strategy to combat illicit accumulation and trafficking of SALW and their ammunition (the Strategy), which sets the guidelines for Union action in the field of small arms and light weapons (SALW). The Strategy identifies the Balkans and South-East Europe as regions particularly affected by the excessive accumulation and spread of SALW. It states that the Union will give priority attention to Central and Eastern Europe and underlines, with specific reference to the Balkans, that support for effective multilateralism as well as for relevant regional initiatives is an effective instrument for its implementation. It also specifically promotes the need to participate in the efforts to reduce surplus stocks of SALW left over in Eastern Europe from the Cold War. (2) At the 2016 6th Preparatory Review Conference on the UN Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in SALW in All Its Aspects (the Programme of Action), which was adopted on 20 July 2001, all UN Member States reaffirmed their commitment to prevent the illicit trafficking of SALW. States welcomed the progress made with regard to the strengthening of subregional and regional cooperation and committed to establish or strengthen, where appropriate, such cooperation, coordination and information-sharing mechanisms, including the sharing of best practices, in order to support the implementation of the Programme of Action. (3) The South-Eastern and Eastern Europe Clearinghouse for the Control of Small Arms and Light Weapons (SEESAC), established in Belgrade in 2002 and functioning under the joint mandate of the United Nations Development Programme (UNDP) and the Regional Cooperation Council (successor to the Stability Pact for South-Eastern Europe), assists national and regional stakeholders in controlling and reducing the spread and misuse of SALW and ammunition, and thus contributes to enhanced stability, security and development in South-Eastern and Eastern Europe. SEESAC places particular emphasis on the development of regional projects to address the reality of cross-border flows of weapons. (4) The Union previously supported SEESAC by means of Council Decision 2002/842/CFSP (1), extended and amended by Council Decisions 2003/807/CFSP (2) and 2004/791/CFSP (3) as well as Council Decision 2010/179/CFSP (4). The Union also supported SEESAC arms control activities by means of Council Decision 2013/730/CFSP (5). (5) The Union wishes to finance a further SEESAC project on reducing the threat of the illicit spread and trafficking of SALW and their ammunition in South-East Europe, HAS ADOPTED THIS DECISION: Article 1 With a view to the implementation of the EU Strategy to combat illicit accumulation and trafficking of small arms and light weapons (SALW) and their ammunition, and to the promotion of peace and security, the SEESAC project on reducing the threat of the illicit spread and trafficking of SALW and their ammunition in South-East Europe to be supported by the Union shall have the following specific objectives: increasing regional cooperation, knowledge exchange and information-sharing with a view to enhancing capacity for evidence-based policymaking; improving capacity for physical security and stockpile management (PSSM) through infrastructure security upgrades, surplus reduction and training; enhancing capacity for marking, tracing and record-keeping; reducing illicit possession and misuse of firearms through support for awareness-raising and collection campaigns. The Union shall finance the project, a detailed description of which is set out in the Annex. Article 2 1. The High Representative shall be responsible for the implementation of this Decision. 2. The technical implementation of the project referred to in Article 1 shall be carried out by SEESAC. 3. SEESAC shall perform its tasks under the responsibility of the High Representative. For that purpose, the High Representative shall enter into the necessary arrangements with UNDP, which shall act on behalf of SEESAC. Article 3 1. The financial reference amount for the implementation of the project financed by the Union referred to in Article 1 shall be EUR 6 508 136. The total estimated budget of the overall programme shall be EUR 9 142 355. The programme shall be co-financed by the Union, the Ministry of Foreign Affairs of the Kingdom of Norway and the beneficiary. 2. The expenditure financed by the reference amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For that purpose, it shall conclude the necessary agreement with UNDP, which shall act on behalf of SEESAC. The agreement shall stipulate that SEESAC has to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The High Representative shall report to the Council on the implementation of this Decision on the basis of regular quarterly reports prepared by SEESAC. Those reports shall form the basis of the evaluation carried out by the Council. 2. The Commission shall report on the financial aspects of the project referred to in Article 1. Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the agreement referred to in Article 3(3) or, if no agreement has been concluded within that period, six months after the date of its entry into force. Done at Brussels, 19 December 2016. For the Council The President L. SÃ LYMOS (1) Council Decision 2002/842/CFSP of 21 October 2002 concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe (OJ L 289, 26.10.2002, p. 1). (2) Council Decision 2003/807/CFSP of 17 November 2003 extending and amending Decision 2002/842/CFSP concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe (OJ L 302, 20.11.2003, p. 39). (3) Council Decision 2004/791/CFSP of 22 November 2004 extending and amending Decision 2002/842/CFSP implementing Joint Action 2002/589/CFSP with a view to a European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe (OJ L 348, 24.11.2004, p. 46). (4) Council Decision 2010/179/CFSP of 11 March 2010 in support of SEESAC arms control activities in the Western Balkans, in the framework of the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (OJ L 80, 26.3.2010, p. 48). (5) Council Decision 2013/730/CFSP of 9 December 2013 in support of SEESAC disarmament and arms control activities in South East Europe in the framework of the EU Strategy to Combat the Illicit Accumulation and Trafficking of SALW and their Ammunition (OJ L 332, 11.12.2013, p. 19). ANNEX Proposal for the Union's contribution to the SEESAC project on reducing the threat of the illicit spread and trafficking of small arms and light weapons (SALW) and their ammunition in South-East Europe 1. Introduction and objectives South-East Europe (SEE) remains an area of particular concern as well as an important challenge in the EU Strategy to combat illicit accumulation and trafficking of small arms and light weapons (SALW) and their ammunition (the EU SALW Strategy). While significant progress has been made in recent years, the sheer scale of accumulation of SALW and ammunition, inadequate storage conditions, large illicit possession, and policymaking and implementation-capacity gaps continue to limit the effectiveness of SALW control efforts. Therefore, in order to ensure continuous progress, secure the gains and pave the way for a long-term solution, the continuation of support to combat the threat posed by the spread and illicit trafficking of SALW in and from SEE forms an essential part of the Union's efforts to achieve the goals of the EU SALW Strategy. The overall objective of the project is to contribute to international peace and security by combating the threat posed by the widespread accumulation and illicit trafficking of SALW and their ammunition in and from SEE. At the same time, it will enhance regional stability by working within the framework of the Regional Cooperation Council (RCC; successor to the Stability Pact for South-East Europe) and in partnership with other relevant initiatives. Specifically, the project will: increase regional cooperation, knowledge exchange and information-sharing and lead to enhanced capacity for evidence-based policymaking; improve capacities for physical security and stockpile management (PSSM) through infrastructure security upgrades, surplus reduction and training; enhance capacity for marking, tracing and record-keeping; and reduce illicit possession and misuse of firearms through support for awareness-raising and collection campaigns. The implementation of the project is grounded in the Regional Implementation Plan on Combating the Proliferation of SALW and will result in increased security and stability in SEE and beyond, addressing the spread and illicit trafficking of SALW and their ammunition. The project will directly contribute to the implementation of the EU Security Strategy, the EU SALW Strategy, the EU Firearms Strategy, the Arms Trade Treaty, the UN Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in SALW in All Its Aspects, the International Tracing Instrument, the UN Firearms Protocol and UN Security Council Resolution 1325 (2000), and will specifically enhance regional cooperation in combating the threat posed by the spread of SALW and their ammunition. The project results will also directly contribute the implementation of Sustainable Development Goal 16 on peaceful and just societies, in particular targets 16.1 (significantly reduce all forms of violence and death rate everywhere) and 16.4 (significantly reduce illicit arms flows). In addition, the project will support the implementation of the Commission Action Plan to target the illicit trafficking of firearms and explosives in the Union. Building upon the successful implementation of Council Decision 2013/730/CFSP in particular, and in line with the EU SALW Strategy, this follow-up project thus aims to further strengthen national control systems and to continue to foster multilateralism forging regional mechanisms for countering the supply and destabilising spread of SALW and their ammunition. Furthermore, in order to ensure that the capacity gains from SEE are shared with other possible areas of concern, the project will seek a more comprehensive regional dimension through targeted knowledge-transfer efforts. 2. Selection of implementing agency and coordination with other relevant funding initiatives SEESAC is a joint initiative of the United Nations Development Programme (UNDP) and the RCC, and as such is the focal point for SALW-related activities in SEE. As the executive arm of the Regional Implementation Plan on Combating the Proliferation of Small Arms and Light Weapons (SALW), SEESAC has been working since 2002 with national and international stakeholders in SEE on implementing a holistic approach to SALW control through the execution of a wide spectrum of activities including: awareness-raising and SALW collection campaigns, stockpile management, surplus reduction, and improved marking and tracing capabilities, as well as improved arms exports control. In this way, SEESAC has acquired a unique capacity and experience implementing multi-stakeholder regional interventions against the shared political and economic background of the countries in the region, ensuring national and regional ownership and the long-term sustainability of its actions and establishing itself as the primary regional authority in the SALW control field. SEESAC has open bilateral and multilateral channels of communication with all relevant actors and organisations. SEESAC is also the Secretariat of the Regional Steering Group for SALW (RSG). In addition, SEESAC is the Secretariat of the Regional Approach to Stockpile Reduction (RASR) initiative. SEESAC is regularly invited to take part in all relevant regional fora such as the EU-Western Balkans annual meetings of ministers of justice and home affairs, the NATO structural information exchange process on SALW and the South-Eastern Europe defence ministerial (SEDM) process. It has a wide network of formal and informal partnerships with organisations such as RACVIAC (Regional Arms Control Verification and Implementation Assistance Centre)  Centre for Security Cooperation and the Organization for Security and Cooperation in Europe (OSCE) Forum for Security Cooperation (FSC). Regular coordination meetings with other UN agencies such as UNODC and UNODA take place through the UN Coordinating Action on Small Arms (CASA) as well as other mechanisms. SEESAC thus developed into a regional hub and focal point for a wide spectrum of issues related to security sector reform, with a particular focus on SALW control and stockpile management. Based in Belgrade, SEESAC currently operates throughout SEE, with activities in Albania, Bosnia and Herzegovina (BiH), Kosovo (*1), the Republic of Moldova, Montenegro, Serbia and the former Yugoslav Republic of Macedonia (FYROM). In the past, SEESAC also operated in Bulgaria, Croatia and Romania. Regional ownership is ensured through the RCC as well as through the RSG, where representatives of all states in SEE provide the strategic guidance, initiatives and requests for SEESAC activities. SEESAC has pioneered an approach based on tackling shared problems through regional initiatives, which has wielded impressive results in SEE not only because of the crucial information-sharing and promotion of healthy regional competition which it sparks, but also because it helps achieve consistent and easily measurable results through a holistic implementation modality. Participation by SEESAC in all relevant regional processes and initiatives (such as SEDM, RASR and RACVIAC) provides timely and candid information exchange, strong situational awareness and the foresight necessary to ensure implementation not prone to overlap and in line with the current needs of the governments and the regions as well as with developing trends. SEESAC grounds all of its activities on the collected baseline data and secures endorsement and political support from national stakeholders as a precondition for action. SEESAC implemented its previous Union-funded projects with a very high delivery rate of the envisaged activities, delivering sustainable project results by developing and fostering national ownership of its projects and activities, and promoting regional coordination, experience and the sharing of best practices, as well as regional research. Its SALW expertise and in-depth knowledge of regional affairs and relevant stakeholders makes SEESAC the most suitable implementing partner for this particular action. The project also complements existing national-level efforts seeking maximum synergies. With specific regard to BiH, the project is complementary to two other projects in particular:  the EXPLODE project, funded by the short-term component of the Union's Instrument contributing to Stability and Peace and implemented by the UNDP Office in Sarajevo in partnership with the OSCE Mission to BiH, to enhance the safety of the people of BiH by decreasing unstable ammunition stockpiles and enhancing storage safety;  the SECUP BiH project for security upgrades of ammunition and weapons storage sites, which is implemented jointly by the OSCE Mission to BiH and the BiH Ministry of Defence, with EUFOR providing expert technical advice and monitoring of safety and security aspects of the project implementation. SEESAC will work through the coordination mechanism set up by the MoD and international actors and will regularly liaise with EUFOR Althea, the OSCE Mission to BiH and the UNDP Office in Sarajevo to ensure continuous coordination and complementarity with these projects as well as with the ongoing efforts of the international community to address the issue of surplus stocks of conventional ammunition held by the BiH MoD and in view of any possible future plans for a campaign to collect illegal conventional weapons in BiH. In the previous phase, significant gains were achieved through tight cooperation and coordination with these two projects, which resulted in more efficient results. The proposed project is part of the wider programme, and SEESAC will work in combination with the following international assistance efforts:  in Montenegro, the MONDEM project, managed by UNDP in partnership with the OSCE, is designed to work on the reduction of counter-proliferation risks through the development of safe and secure conventional ammunition storage infrastructure and management systems, reduction of explosive risk to communities by the environmentally benign demilitarisation, destruction of toxic hazardous waste (liquid rocket propellant) and support for defence reform through the destruction of a limited quantity of heavy weapons systems designated by the Ministry of Defence of Montenegro;  in Kosovo, the firearms and explosives risk mitigation (FERM) project, (formerly KOSSAC), designed initially to reduce armed violence in Kosovo and increase community safety, aims to support the Kosovo stakeholders in controlling the widespread illegal possession and circulation of SALW and, through risk-based management and an evidence-based approach, to minimise the risks of these weapons and explosive materials;  in Serbia, the CASM project, funded by the United States Department of State, UNDP and the OSCE, is designed to enhance security and safety of predefined conventional ammunition storage locations and the disposal of reported surplus ammunition. In addition, the project will work to coordinate with nascent initiatives in FYROM seeking to increase stockpile management capacities of the police. SEESAC also regularly liaises with OSCE, NATO and Norwegian People's Aid, as well as with other relevant actors, in order to secure complementarities of action, timeliness of intervention and cost-effectiveness in the use of resources. 3. Project description The new phase of the SEESAC project will build upon the basis of the achievements under Council Decision 2013/730/CFSP and will focus on four main areas, maintaining the holistic approach to tackling the threat posed by SALW in the region. The four areas address the strategic/policy level as well as the operational aspects, combining more traditional SALW control approaches with a focus on law-enforcement capabilities and networking by looking at the main threats (large, poorly secured stockpiles; lack of information; increase in illicit trafficking; widespread illicit possession). In particular, the project will result in:  increased regional cooperation, knowledge exchange and information-sharing, leading to enhanced capacity for evidence-based policymaking;  improved capacity for PSSM through infrastructure security upgrades, surplus reduction and training;  enhanced capacity for marking, tracing and record-keeping;  reduced illicit possession and misuse of firearms through support for awareness-raising and collection campaigns. The project's strategy is grounded in SEESAC's unique approach of building and fostering confidence and cooperation in the region as a prerequisite for achieving concrete and measurable transformational change. In particular, at the regional level, the different processes facilitated by SEESAC, involving both policymakers and technical-level practitioners, have proven to be an essential ingredient in ensuring an enabling environment for knowledge transfer, expertise exchange and information-sharing. This has served not only to increase the capacities in the region, but more importantly to build confidence and establish bridges of cooperation among institutions and individual experts. In turn, the atmosphere of professional trust enables national-level progress on issues tackled by this project: PSSM, including surplus reduction; marking, tracing and record-keeping; operational-level cooperation between law-enforcement; and cross-border cooperation. In addition, the regional cooperation approach has made the region more transparent and efficient in its efforts to control the arms trade, with the result that the SEE states are among the most transparent globally in their reporting on arms transfers. Therefore, the project will continue to foster regional cooperation as the essential enabling element for measurable results. The project's geographic scope is SEE, with direct project beneficiaries being Albania, BiH, Kosovo, the Republic of Moldova, Montenegro, Serbia and FYROM. In addition, the project will seek to facilitate the transfer of knowledge and expertise to Eastern European countries dealing with the same SALW problems, in particular Ukraine and Belarus. 3.1. Increased regional cooperation, knowledge exchange and information-sharing, leading to enhanced capacity for evidence-based policymaking Objective To further strengthen the capacity to design and implement evidence-based SALW control policies in line with international best practice including the International SALW Control Standards and thus contribute to the reduction of the threat of illicit proliferation of SALW. Description Building upon the successful approach of facilitating networking at regional level, in particular between arms transfers licensing authorities (under the regional information exchange process) and the SALW commissions, which resulted in increased activity and improved policies, this component will continue to facilitate regional cooperation between SALW commissions through regular regional meetings, information exchange and work on collecting data and increasing capacity for evidence-based policymaking. The work under this component will result in: increased capacity for policymaking through improved data collection and analysis, including detailed surveys; regional information exchange; and increased knowledge and understanding among policymakers and policy-implementers on the complexity of the SALW control problematic. Transparency of arms transfers will also be increased through the integration of the regional information exchange process on arms transfers into the SALW commission cooperation process, as well as support for continuing transparency of arms transfers in SEE. In addition, this component envisages the transfer of SEE acquired expertise to other regions in order to support Union interventions in other areas. Finally, this component will also provide technical support through targeted and on-demand policy relevant research and briefs for policymakers. Specifically, the project envisages the continued facilitation of the regional information exchange process through:  formal regional meetings of SALW commissions and relevant policymaking bodies (twice per year) focusing on information exchange, knowledge-sharing and standardisation, as well as training;  the transfer of expertise to Belarus and Ukraine through the facilitation of participation in select formal meetings and the translation and dissemination of existing SALW control tools. Furthermore, the capacities for evidence-based policymaking will be enhanced by:  improving and updating the regional SALW situation baseline by means of a regional SALW survey (including national surveys), thus assessing the changes since the last survey (2006), based on an improved methodology;  enhancing data collection and analysis capabilities through the development and continuous updating of a monitoring tool based on SEESAC's Targeting Weapons online platform, enhanced through the regular dissemination of an SEE SALW Monitor compiling relevant data and enabling the tracking of trends;  strengthening knowledge management through the systematic collection of lessons learned and the maintenance of the online information-exchange platform and its enhancement through the development of policy-relevant on-demand knowledge products;  providing on-demand technical advice and expertise in order to enhance policy development, design, adoption and implementation. In order to increase the effectiveness of SALW control policies and to ensure their implementation improves security for both women and men, the gender perspective will be integrated into SALW control policies and addressed through technical advice and expertise, development of knowledge products and training, with a particular focus on domestic violence. This will be achieved through a fully participatory approach, thus providing not only the finished products but also capacity development and adoption support for the key institutions, therefore ensuring the sustainability of the intervention. Project results/implementation indicators The project will help reduce the risks of proliferation through the enhancement of capacities for the design, adoption and implementation of evidence-based SALW control policies by:  publishing an SALW survey and establishing an up-to-date baseline;  ensuring regular data collection, analysis and dissemination;  developing or updating up to 10 policy-relevant knowledge products;  enabling information exchange, knowledge transfer and standardisation;  providing technical advice and capacity development through up to three training sessions;  organising up to six formal meetings of SALW commissions;  facilitating knowledge transfer. 3.2. Improved capacity for PSSM through infrastructure security upgrades, surplus reduction and training Objective To reduce the risk of proliferation through the enhancement of weapons and ammunition stockpile security and reducing surplus stocks of SALW and their ammunition in storage. Description Since 2010, SEESAC has successfully been using a two-pronged approach of: (1) improving the security of storage locations; and (2) building the capacity of the personnel tasked with managing stockpiles, significantly increasing security provisions and reducing the risk of the unwanted proliferation of stockpiles of SALW and their ammunition. In line with a comprehensive approach to PSSM of SALW and their ammunition, the new phase will expand this approach by merging it with the reduction of surpluses, therefore further reducing the risks of proliferation. Therefore, the project will continue to improve the security of weapons and ammunition storage in SEE by providing further specific technical and infrastructural assistance in line with international best practices and standards. While security in military storage locations has been significantly increased under Council Decision 2013/730/CFSP, SEESAC has identified police and MoI stocks as an area of concern due to the lack of capacity for safeguarding, inadequate record-keeping and stockpile management capabilities, and more complex systems which include formation weapons as well as confiscated firearms. Therefore, this component will support the MoIs and police services with a view to:  increasing security of stockpiles through cost-effective targeted infrastructure upgrades at police storage facilities in Albania, BiH, the Republic of Moldova, Montenegro, Serbia and Kosovo. The upgrades will focus on central police storages as well as evidence rooms in main police stations with a view to providing the most efficient and cost-effective increase to the security of the stockpiles;  destroying up to 50 000 surplus and confiscated SALW in the region, as well as up to 500 000 pieces of SALW ammunition;  providing capacity development through the training of a regional pool of MoI trainers and support for national training sessions on PSSM based on the SEESAC curricula piloted under Council Decision 2013/730/CFSP. Project results/implementation indicators The project will result in a significant decrease of SALW proliferation vulnerabilities through the enhancement of security of stockpiles and the reduction of the number of surplus and confiscated SALW, explosives and ammunition stored by MoIs and police services in Albania, BiH, Kosovo, the Republic of Moldova, Montenegro and Serbia:  Security of central storage locations (7) enhanced in accordance with international standards and best practices;  Security of evidence rooms (15) increased;  A total of up to 50 000 pieces of conventional weapons destroyed;  A total of up to 500 000 pieces of ammunition and explosives at risk of proliferation demilitarised and destroyed. 3.3. Enhanced capacity for marking, tracing and record-keeping Objective To reduce the threat of illicit trafficking of firearms by enhancing SEE law-enforcement capacities for marking and tracing through a regional cooperation approach based on the increased gathering, analysis and sharing of information. Description Considering the increase in illicit trafficking of firearms towards the Union, as well as the increase use of firearms in organised crime and terrorist incidents, the development of robust information-gathering and exchange systems and mechanisms is an essential element in efforts to combat this threat. Therefore, significant efforts were made in the past several years to increase cooperation, as well as to enhance the knowledge and understanding of the arms-trafficking phenomenon, while at the same time devising efficient mitigation measures. Through its longstanding work in the region, and especially through the successful implementation of Council Decision 2013/730/CFSP, including the establishment and facilitation of the SEE Firearms Experts Network (SEEFEN), SEESAC has been at the forefront of such efforts, acting as convener of cooperation processes while working to increase the capacity of law-enforcement agencies for marking, tracing and record-keeping, including through technical assistance and support for the establishment and enhancement of record-keeping systems. This activity will build upon the basis established in the previous period by:  further strengthening SEEFEN, while at the same time using it as a platform for increased cooperation among law-enforcement agencies in SEE to combat illicit trafficking of SALW and their ammunition. In particular, the SEEFEN will be supported through the continuous facilitation of expert meetings (twice yearly) and the enhancement of information-sharing. In addition, support will be provided to the firearms experts with targeted training and technical advisory support, in addition to cost-effective select provision of technical assistance through the provision of equipment (import marking machines) to law-enforcement agencies;  supporting the establishment, in all seven beneficiaries, of firearms focal points  central information-collection and analysis units supporting investigators and prosecutors, and enabling the building and updating of the intelligence picture on firearms trafficking from and through SEE;  building upon the work done on enhancing registration systems and ballistic intelligence capabilities as well as the recommendations of the Regional Feasibility Study;  working closely with Interpol's iArms in order to support the capacity of SEE police service to collect, process and share data on lost or stolen SALW. All of the activities of SEEFEN will be closely coordinated with and contribute to the efforts of EUROPOL, European Firearms Experts, DG Migration and Home Affairs, Interpol, Eurojust and Frontex, as well as other relevant actors. This part of the project supports the strengthening of the effective rule of law, limiting, registering and measuring the quantities and demand of SALW. The project is designed in line with and will therefore enhance the implementation of the UN Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in SALW in All Its Aspects, the International Tracing Instrument, the UN Firearms Protocol, Council Directive 91/477/EEC and Council Common Position 2008/944/CFSP by improving the capacity of SEE institutions with regard to marking, tracing and record-keeping of weapons, focusing in particular on the capabilities to build up the right intelligence picture in order to devise effective countermeasures to the trafficking threat. Project results/implementation indicators  SEEFEN work strengthened and enhanced, with six meetings (twice yearly) focusing on networking and information exchange between law-enforcement firearms experts organised;  SEEFEN online information-exchange platform improved;  SEEFEN members' capacities enhanced through targeted training sessions and the provision of technical and advisory support;  Firearms focal points in all seven beneficiaries established and functioning;  Forensic capacities for tracing increased;  Effective marking system with the procurement of marking machines established;  Capacity for the sharing of information and firearms-related intelligence in SEE enhanced. 3.4. Reducing illicit possession and misuse of firearms through support for awareness-raising and collection campaigns Objective To increase regional security by combating large-scale illicit possession of firearms through awareness-raising and collection campaigns. Description The legacy of the past conflicts, as well as a traditional attachment to weapons among the population in SEE, has created a serious problem with large-scale possession of illegal weapons (estimated to be several million pieces). This poses a serious threat not only to peace and stability in the region but also beyond. Despite some success from efforts in the past to curb it, the illicit possession remains significant throughout the region, potentially fuelling the supply side of illicit trafficking towards the Union. However, this problem requires a long-term solution focusing on changing attitudes and perceptions through sustained targeted interventions. The complexity of the issue requires a rethink of the approaches taken thus far and the need to establish a strong baseline analysis of the reasons for which individuals hold on to illegal weapons. The previous phase showed the need for sustained outreach and awareness-raising efforts in order to reduce the illicit possession of firearms, which remains one of the most immediate threats. Therefore, this component proposes a more sustained effort to raise awareness of the dangers posed by illicit possession as well as to increase the rate of SALW handover by using innovative citizen-centric methodologies and approaches. It will do so through:  a regional survey establishing a comprehensive understanding of the phenomena behind illicit weapons possession;  the development and implementation of innovative awareness-raising and (where possible) collection campaigns seeking to reduce the levels of illicit possession. Activities will be conducted in partnership with a wide number of institutions and civil-society organisations, thus creating a basis for long-term efforts to address this problem. Project results/implementation indicators The project will contribute to the overall reduced demand and possession of illicit weapons by:  improving understanding of the phenomena of illicit possession through an in-depth attitude study;  enhancing awareness of the dangers posed by illicit possession of weapons, ammunition and explosives through the conduct of region-wide campaigns. 4. Beneficiaries The direct beneficiaries of the project will be the national institutions responsible for SALW control in SEE. With regard to stockpile management, the ministries of interior and police services of the Republic of Albania, BiH, Kosovo, the Republic of Moldova, Montenegro, Serbia and FYROM will benefit from capacity development, improved infrastructure at storage sites and stockpile reduction support. These ministries will also be the direct beneficiaries of enhanced capabilities for SALW marking, tracing and record-keeping, and will reap the benefits of the regional firearms experts network. Finally, SALW commissions and other institutions responsible for the control of SALW in SEE will benefit from training and information-sharing as well as regional cooperation. In addition, key institutions tasked with SALW control in Belarus and Ukraine will benefit from limited and targeted knowledge transfer. The proposed activities are fully in line with national priorities on SALW control and have been endorsed by the relevant national SALW control authorities, demonstrating their buy-in and commitment for the achievement of project results. The general population of the countries in SEE and the Union, at risk from the widespread proliferation of SALW, will benefit indirectly from this project as the risk decreases. 5. Union visibility SEESAC shall take all appropriate measures to publicise the fact that the action has been funded by the Union. Such measures will be carried out in accordance with the Commission's Communication and Visibility Manual for European Union External Actions. SEESAC will thus ensure the visibility of the Union's contribution with appropriate branding and publicity, highlighting the role of the Union, ensuring the transparency of its actions and raising awareness of the reasons for the Decision as well as Union support for the Decision and the results of this support. Material produced by the project will prominently display the European Union flag in accordance with Union guidelines for the accurate use and reproduction of the flag. Given that planned activities vary greatly in scope and character, a range of promotional tools will be used, including: traditional media; websites; social media; and informational and promotional materials including infographics, leaflets, newsletters, press releases and others, as appropriate. Publications, public events, campaigns, equipment and construction works procured under the project will be branded accordingly. To further amplify the impact by raising awareness among various national governments and the public, the international community and local and international media, each of the project target groups will be addressed using the appropriate language. Particular focus will be placed on new media and online presence. 6. Duration Based on the experience of implementing Council Decision 2010/179/CFSP, and taking into consideration the regional scope of the project, the number of beneficiaries and the number and the complexity of planned activities, the timeframe for implementation is 36 months. 7. General set-up The technical implementation of this action has been entrusted to UNDP, acting on behalf of SEESAC, the regional initiative working under the mandate of UNDP and the Regional Cooperation Council, successor to the Stability Pact for South-East Europe. SEESAC is the executive arm of the Regional Implementation Plan on Combating the Proliferation of Small Arms and Light Weapons (SALW) and, as such, acts as focal point for all SALW-related issues in the SEE region. UNDP, acting on behalf of SEESAC, will have the overall responsibility for the implementation of project activities and accountability for project implementation. The project duration is three years (36 months). 8. Partners SEESAC will directly implement the action in close cooperation with SALW commissions as well as with the ministries of interior of Albania, BiH, Kosovo, the Republic of Moldova, Montenegro, Serbia and FYROM. Other relevant institutions will be closely involved, in particular under activities 3.4, in line with the established multi-stakeholder holistic approach to SALW control. 9. Reporting Reporting, narrative as well as financial, shall cover the whole of the action described in the relevant contribution-specific agreement and its attached budget, regardless of whether this action is wholly financed or co-financed by the Commission. On a quarterly basis, narrative progress reports shall be submitted to record and monitor progress towards the completion of key results. 10. Estimated budget The total estimated cost of the Union-financed project is EUR 6 508 136. (*1) This designation is without prejudice to positions on status, and is in line with UNSC 1244 and the ICJ Opinion on the Kosovo Declaration of Independence.